IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SPA CREST MANUFACTURING,                 NOT FINAL UNTIL TIME EXPIRES TO
INC., a Georgia corporation,             FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D16-4379
v.

DARRYL WATERS, DARIAN
WATERS, and KHAYLA
WATERS,

     Respondents.
___________________________/

Opinion filed April 25, 2017.

Petition for Writ of Certiorari – original jurisdiction.

Kathryn L. Ender of Cole Scott & Kissane, P.A., Miami, for Petitioner.

Rebecca Bowen Creed and Meredith A. Ross of Creed & Gowdy, P.A., Jacksonville;
Howard C. Coker and Daniel A. Iracki of Coker, Schickel, Sorenson, Posgay,
Camerlengo & Iracki, Jacksonville, for Respondents.




PER CURIAM.

      DENIED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.